              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 CORNELIUS A. GREEN, JR.,

                     Plaintiff,
                                                  Case No. 19-CV-1574-JPS-JPS
 v.

 ANDREW POHL and JOHN
 BIRDYSHAW,                                                       ORDER

                      Defendants.


      Cornelius A. Green, Jr. (“Plaintiff”) is a prisoner at Waupun

Correctional Institution (“Waupun”). Plaintiff brings this action, pro se,

pursuant to 42 U.S.C. § 1983 against Andrew Pohl and John Birdyshaw

(“Defendants”), who are both Correctional Officers at Waupun. (Docket

#1). Plaintiff alleges that Defendants violated his Eighth Amendment rights

by using excessive force. (Id.) On December 20, 2019, this Court screened

Plaintiff’s complaint and allowed him to proceed. (Docket #11).

      Defendants filed a motion for summary judgment, asserting that

Plaintiff failed to exhaust his administrative remedies. (Docket #15). This

motion has been fully briefed. For the reasons stated below, the Court

concludes that summary judgment must be denied because a material issue

of fact exists regarding exhaustion. Additionally, Defendants filed a motion

to stay the summary judgment deadline, (Docket #28), which the Court will

grant in part and will vacate its scheduling order deadlines due to the

COVID-19 pandemic. (Docket #14).




  Case 2:19-cv-01574-JPS Filed 09/14/20 Page 1 of 7 Document 29
1.       STANDARD OF REVIEW

         1.1   Summary Judgment

         Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

         1.2   Exhaustion of Prisoner Administrative Remedies

         The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available[.]” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He must do so precisely in

accordance with those rules; substantial compliance does not satisfy the

PLRA. Id.; Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must

be dismissed if it was filed before exhaustion was complete, even if

exhaustion is achieved before judgment is entered. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The exhaustion requirement furthers

several purposes, including restricting frivolous claims, giving prison

officials the opportunity to address situations internally, giving the parties


                               Page 2 of 7
     Case 2:19-cv-01574-JPS Filed 09/14/20 Page 2 of 7 Document 29
the opportunity to develop the factual record, and reducing the scope of

litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001). Failure to

exhaust administrative remedies is an affirmative defense to be proven by

Defendants. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

              1.2.1   Inmate Complaint Review System

       The Wisconsin Department of Corrections (“DOC”) maintains an

inmate complaint review system (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code § DOC 310.04. The ICRS

“allow[s] inmates to raise in an orderly fashion issues regarding

department policies, rules, living conditions, and employee actions that

personally affect the inmate or institution environment, including civil

rights claims.” Id. § DOC 310.01(2)(a). Before commencing a civil action or

special proceedings, “inmate[s] shall exhaust all administrative remedies

the [DOC] has promulgated by rule.” Id. § DOC 310.05.

       There are two steps an inmate must take to exhaust the available

administrative remedies. First, the inmate must file an offender complaint

with the Institution Complaint Examiner (“ICE”) within fourteen days of

the events giving rise to the complaint. Id. § DOC 310.07(2). The ICE may

reject the complaint or return the complaint to the inmate and allow him or

her to correct any issue(s) and re-file within ten days. See id. § DOC

310.10(5),(6). If the complaint is rejected, the inmate may appeal the

rejection to the appropriate reviewing authority within ten days. Id. § DOC

310.10(10).1 If the complaint is not rejected, the ICE issues a

recommendation of either dismissal or affirmance to the reviewing



       1The ICRS defines a “reviewing authority” as “a person who is authorized
to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).


                            Page 3 of 7
  Case 2:19-cv-01574-JPS Filed 09/14/20 Page 3 of 7 Document 29
authority. Id. § DOC 310.10(9),(12). The reviewing authority will affirm or

dismiss the complaint, in whole or in part, or return the complaint to the

ICE for further investigation. Id. § DOC 310.11(2).

         Second, if the ICE recommends, and the reviewing authority accepts,

dismissal of the complaint, the inmate may appeal the decision to the

Corrections Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC

310.09(1), 310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections, who may accept or reject it. Id. §§ DOC

310.12(2), 310.13. The inmate exhausts this administrative process when

either he or she receives the Secretary’s decision. Id. § DOC 310.13(2),(3). If

the inmate does not receive the Secretary’s written decision within ninety

days of the date of receipt of the appeal in the CCE's office, the inmate shall

consider the administrative remedies to be exhausted. Id. § DOC 310.13(4).

2.       RELEVANT FACTS

         Plaintiff alleges that on November 15, 2018, both Defendants

assaulted him in various ways as Plaintiff was being moved about the

prison. (Docket #1 at 2–3). Plaintiff claims to have suffered a broken lip,

bruises, and a scar on his shoulder. (Id. at 3). On September 25, 2019,

Plaintiff filed an inmate complaint, WCI–2019–16893, alleging he was

assaulted on November 15, 2018 by Defendants. (Docket #18, #18-2 at 6).

The ICE received Plaintiff’s inmate complaint on September 26, 2019.

(Docket #18-2 at 1). The same day, the ICE recommended dismissal of the

complaint to the reviewing authority. (Id. at 2).

         The reviewing authority dismissed the complaint on September 27,

2019. (Id. at 3). Plaintiff was instructed that if he was dissatisfied with the

decision, he may, “within 14 days after the date of the decision, appeal that

decision by filing a written request for review with the Corrections


                               Page 4 of 7
     Case 2:19-cv-01574-JPS Filed 09/14/20 Page 4 of 7 Document 29
Complaint Examiner on Form DOC–405.” (Id. at 3). There is no record in

the Inmate Complaint History Report (“ICHR”) that Plaintiff ever appealed

the dismissal of his inmate complaint. (Docket #18 at 3; #18-1).

         However, Plaintiff states that he did appeal to the CCE on September

30, 2019, but never received a response from CCE. (Docket #20 at 2; #21 at

2). In support, Plaintiff provided an inmate complaint appeal form

(“Appeal Form”). (Docket #21-1). Plaintiff does not have a receipt from the

CCE regarding his appeal. (Docket #20 at 2).

3.       ANALYSIS

         Defendants allege that Plaintiff did not exhaust the available

administrative remedies because Plaintiff did not appeal the inmate

complaint dismissal to the CCE. (Docket #16 at 5). Plaintiff claims that he

did appeal the dismissal, but he did not receive a response from the CCE.

(Docket #20 at 2). Plaintiff has provided an Appeal Form signed on

September 30, 2019 to support his claim. (Docket #21-1). Plaintiff states that

he should not bear the burden of making sure his Appeal Form made it to

the CCE and he had no reason to believe he did not exhaust his

administrative remedies. (Docket #24 at 1–2). Defendants claim that

Plaintiff’s Appeal Form is not evidence that he properly appealed because

Wisconsin’s Inmate Complaint Tracking System (“ICTS”) employs a receipt

system, and Plaintiff admits he never received a receipt or response.

(Docket #22 at 1–2).

         To support their argument, Defendants cite Lockett v. Bonson, 937

F.2d 1016 (7th Cir. 2019), a case in which the Seventh Circuit concluded that

a Wisconsin inmate had failed to exhaust his administrative remedies even

though the inmate said that he had filed an appeal. The Seventh Circuit

focused on the absence of a receipt, stating it was a red flag that should have


                               Page 5 of 7
     Case 2:19-cv-01574-JPS Filed 09/14/20 Page 5 of 7 Document 29
notified the inmate that his appeal was not received. Id. at 1026–28.

However, the Lockett ruling depended in large part on a DOC regulation

that no longer exists. Id.; See Schneider v. Kostolihryz, No. 19-CV-756-JDP,

2020 WL 5204061 (W.D. Wis. Sept. 1, 2020). Specifically, the Seventh Circuit

relied on the rule that required the CCE to “within five working days after

receiving an appeal, issue a written receipt of the appeal to the inmate,” Id.;

Wis. Admin. Code § DOC 310.13(4) (2017). This requirement was removed

in a 2018 amendment which became effective April 1, 2018. Currently, there

is no requirement that the CCE provide a written receipt to the inmate when

it receives an appeal. Id. § DOC 310.12 (2020).

         There are factual disputes regarding whether Plaintiff exhausted his

administrative remedies. Thus, the Court will deny Defendants’ motion for

summary judgment on exhaustion grounds. However, it is Plaintiff’s

burden to prove that he filed the appeal to the CCE. Thus, the Defendants

may bring the exhaustion argument again in a motion on the merits.

4.       CONCLUSION

         The parties’ submissions indicate a factual dispute as to whether

Plaintiff exhausted his administrative remedies. Therefore, the Court shall

deny Defendants’ motion for summary judgment on exhaustion grounds.

         Accordingly,

         IT IS ORDERED that Defendants’ motion for summary judgment

on exhaustion grounds (Docket #15) be and the same is hereby DENIED;

         IT IS FURTHER ORDERED that Defendants’ motion to stay the

summary judgment deadline until resolution of the exhaustion issue

(Docket #28) be and the same is hereby GRANTED in part; and

         IT IS FURTHER ORDERED that the deadlines in the Court’s

scheduling order (Docket #14) be and the same are hereby VACATED. In


                               Page 6 of 7
     Case 2:19-cv-01574-JPS Filed 09/14/20 Page 6 of 7 Document 29
light of the yet uncertain breadth, depth, and trajectory of the COVID-19

pandemic, and until a safe and efficacious vaccine is available, the

scheduling order deadlines will not be re-set until such time as

circumstances warrant.

      Dated at Milwaukee, Wisconsin, this 14th day of September, 2020.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 7 of 7
  Case 2:19-cv-01574-JPS Filed 09/14/20 Page 7 of 7 Document 29
